       Case 1:19-cv-05733-MKV-KHP Document 25 Filed 03/03/20 Page 1 of 1
                                  Timothy J. Straub                                                       Dentons US LLP
                                  Managing Associate                                           1221 Avenue of the Americas
                                                                                                 New York, NY 10020-1089
                                  timothy.straub@dentons.com                                                 United States
                                  D   +1 212 768 6821
                                                                                大成 Salans FMC SNR Denton McKenna Long
                                                                                                           dentons.com




March 3, 2020

                                                                                                                  03/03/2020
VIA ECF


The Honorable Katharine H. Parker
United States Magistrate Judge
Southern District of New York
500 Pearl Street, Room 17D
New York, New York 10007


Re:    Diaz v. Academy LTD: Case No. 1:19-cv-05733-MKV-KHP                                             03/03/2020

Dear Judge Parker:

We represent defendant Academy LTD (“Defendant”) in the above-referenced matter. We write, jointly on
behalf of the parties, to respectfully request that the Court stay all deadlines for forty-five (45) days, from
March 3, 2020 to April 17, 2020.

The requested stay will permit the parties to finalize efforts to bring about the voluntary dismissal of all
claims asserted in this action without further litigation. Once finalized the parties shall file a Stipulation of
Dismissal with the Court.




                                                        Respectfully submitted,


                                                        /s/ Timothy J. Straub
                                                        Timothy J. Straub


cc:     All counsel of record (by ECF)
